Citation Nr: 1614769	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-41 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for heart disease with myocardial infarction claimed as a result of exposure to herbicides or as secondary to diabetes mellitus type II or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from November 1960 to October 1963 and in the U.S. Navy from November 1964 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This matter was previously before the Board, and in June 2013 was remanded for additional development.

As discussed in the Board's June 2013 consideration of this and other issues no longer on appeal, the matter of service connection for heart disease had previously been characterized an application to reopen the claim following a March 1996 denial.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2015).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or other relevant service department records are received after a prior final denial.  Rather, the claim is reviewed on a de novo basis. 

Subsequent to the March 1996 denial by the RO, a record of the Veteran's attendance at Marine Corps administered training course in May 1966, a Defense Personnel Records Image Retrieval System (DPRIS) summary of the operations of USS Walke (DD-723) in 1965 and 1966, and deck logs from USS Walke in August 1965 and September 1965 were associated with the file.  These documents pertain to the Veteran's in-service training and the operational history of ships upon which he served; the records address the Veteran's location and activities when deployed to the Western Pacific in 1965-66.  

A Veteran who was present on the landmass of Vietnam or on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods is presumed to have been exposed to herbicides - and such exposure relates to one of the Veteran's central assertions.  Thus, the Board finds that the newly received service department records contain details surrounding the Veteran's in-service duties and location during the time he alleges that he was exposed to herbicides.  Therefore, the newly received service department records fall within the scope of 38 C.F.R. § 3.156(c), and his claim is reviewed on a de novo basis below.  Accordingly, the issue has been characterized as shown on the first page of the decision.

In his October 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  His requested hearing was scheduled for April 2011; however, the Veteran withdrew his request for a hearing in writing in March 2011.  38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicide agent during service.

2.  Heart disease, to include a myocardial infarction, ischemic heart disease, and coronary artery disease, is not etiologically related to service, or a service-connected disability, nor was it aggravated beyond its natural progression by a service-connected disability.



CONCLUSION OF LAW

Heart disease was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1994 the Veteran was admitted for hospital care due to an acute inferior wall myocardial infarction with reciprocal anterior changes, and underwent a five-vessel coronary artery bypass graft procedure.  He now asserts that heart disease, including the myocardial infarction and its residuals, is related to in-service herbicide exposure or is otherwise secondary to either diabetes mellitus type II, or service-connected posttraumatic stress disorder (PTSD).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

38 C.F.R. § 3.309(a) provides a list of "chronic diseases" for which the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows that the Veteran had a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

With regard to the Veteran's stated belief that he was exposed to certain herbicide agents (e.g., Agent Orange) while in the Republic of Vietnam, the Board previously found in its June 2013 decision, that he was not so exposed.  Specifically, the Veteran served in the U.S. Army infantryman with service in Germany and as a U.S. Navy seaman with service aboard USS Walke (DD-723), including two deployments to the Western Pacific from March 1965 to September 1965 and from July to October 1966.  The deployment operations included periods of time off the coast of the Republic of Vietnam, and he was awarded the Vietnam Service Medal.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, certain diseases, including ischemic heart disease, shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Note 3 at the end of § 3.309 limited the definition of ischemic heart disease so as not to include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 

Service personnel records showed that the Veteran served aboard USS Walke (DD 723) from February 1965 to October 1966, and that his assigned duties were as a seaman.  In records of treatment by VA mental health clinicians, the Veteran reported that he was a signalman and witnessed his ship conducting shore gunfire support operations along the coast of Vietnam.  The Defense Personnel Records Information Retrieval System records of the ship history for deployments to the Western Pacific from March 1965 to September 1965 and again from July 1966 to November 1966.  The history confirmed that the ship operated for specified periods of time in areas off the coast of Vietnam, performing operations as a screening vessel for aircraft carriers and for short periods of shore bombardment, with deck logs confirming that the ship provided gunfire illumination of shore targets.  The ship did not enter port or operate in the inshore waters of Vietnam during these deployments.

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts.  

Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway. Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor. Id. at 327.  Since that decision, however, VA has undertaken a review of the classification of Vietnam-area harbors, and there has been no newly discovered evidence or determination that would alter VA's currently established position.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VBA Manual M21-1, IV.ii.1.H.2.a; see also VBA Manual M21-1, IV.ii.2.C.3.m.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways; Agent Orange was not sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters.  VBA Manual M21-1, IV.ii.1.H.2.a.  The coastline, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  

Although ischemic heart disease is a disease which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), in order to establish a claim of entitlement to service connection for the disease based on herbicide exposure, there must be evidence that the Veteran served in country in Vietnam or in the inland waterways for some portion of the applicable time period. 

There is no evidence that the USS Walke docked on the shores or piers of Vietnam, operated on the Vietnam inland waterways, or operated on close coastal waters while the Veteran was aboard.  A December 2010 document entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure does not list the USS Walke as a ship that operated primarily or exclusively on Vietnam's inland waterways.  The Board observes that the document was subsequently updated, and now reflects that the USS Walke operated on the Mekong River Delta at Vung Ganh Rei on September 2, 1969.  However, the Veteran served aboard such ship from February 1965 to October 1966 and was discharged in November 1966 - prior to its operation on the Mekong River Delta.

In July 2009, the Veteran submitted a certificate of his completion of a one week course entitled "Ships Landing Party-1" in May 1966 - suggesting that the certificate demonstrated on-shore training at a facility in Da Nang, Vietnam.  A review of the document fails to show such an indication.  Rather, the certificate shows that the training was performed by the Landing Force Training Unit, a component of the Amphibious Training Command located at the Naval Amphibious Base, Coronado, California.  In May 1966, the Veteran was assigned to the crew of USS Walke at the ship's home port in Long Beach, California, and was not deployed to the Western Pacific.  

The Board finds it inconsistent with the facts otherwise presented that this training would be conducted in an overseas, hostile area, or that the Veteran, as a junior seaman, would be transported to Vietnam for one week of training.  Absent evidence to the contrary, the Board finds that the training was performed at the main facility in Coronado near his ship's homeport, consistent with the Veteran's and the ship's location in May 1966.  While the Veteran's recall of events approximately 50 years ago may be genuine, the statements are nonetheless inconsistent with the contemporaneous evidence of record, and the Board finds them to be of little probative value when compared to official service department records.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in weighing credibility, VA may consider bias, inconsistent statements, internal inconsistency, facial plausibility, and consistency with other evidence of record).  Based on the foregoing, the Board finds that the Veteran was not present in the Republic of Vietnam, and did not serve on a ship that docked on the shores or piers of Vietnam, such that he may be presumed to have been exposed to herbicides.  Accordingly, presumptive service connection for based on such exposure - to include for ischemic heart disease - is not warranted.

As described above, the Veteran's has also suggested that service-connected PTSD caused or aggravated his current heart disorder.  In addition to those disorders incurred directly during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).   

Service treatment records do not show any in-service symptoms or treatment referable to the claimed heart disorder during either period of active duty, other than on separation examination in October 1963, when the Veteran reported a family history of heart attack.  

Following separation from his second period of service in November 1966, the Veteran underwent VA examination in September 1981 at which time he stated that he smoked one pack of cigarettes a day, and drank about six beers on a weekend.  Physical evaluation revealed regular sinus rhythm and no heart murmur.

On VA examination in December 2010, the examiner did not review the complete claims file, but did review the Veteran's computerized medical records, which confirm a history of coronary artery disease, having undergo coronary artery bypass surgery in 1994.  The examiner recognized that in addition to coronary artery disease, the Veteran had a history of hypertension and diabetes, as well as diagnoses of hyperlipidemia and peripheral vascular disease.  Following her review of treatment records and physical examination of the Veteran, the examiner cited to information from the American Heart Association, American College of Cardiology, and the Joint National Committee on Prevent, Detection, Evaluation, and Treatment of High Blood Pressure in concluding that that it was less likely than not that the Veteran's heart disease was caused or aggravated by PTSD.  The physician concluded that many other risk factors were present in the Veteran's history, noting that PTSD is not a risk factor and that she was unaware of any medical literature that indicated a causal association between PTSD and coronary artery disease.

In a May 2013 brief to the Board, the Veteran's representative cited several sources of medical information on the relationship between PTSD and cardiovascular diseases.  The cited sources are included Cecil Textbook of Medicine, 253 (22nd Ed., 2004); an internet article sponsored by Harvard University referring to an August 2006 edition of The Harvard Heart Letter; website article dated November 10, 1999 from The Science Daily; "PTSD Causes Early Heart Disease Death," published in Psychometric Medicine; and "Sleep Deprivation: Cognitive Function and Health Consequences," IDEA Fitness Journal, 9(2), 18-21 (Feb. 2012).

Generic information from a medical journal, treatise, or website on its own is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), and without application to the specific facts of the Veteran's case, does little to support the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).  Without consideration by a clinical professional of the nature and circumstances specific to the Veteran's long cardiac history, the submitted evidence is of little value in establishing a link between a current heart disorder and service-connected PTSD.

In an effort to resolve the matter, the claims file was again reviewed by the same VA examiner in October 2013.  On consideration of the claims file, and review of the six separate treatise sources which the Veteran had identified, the examiner again concluded "it is less than likely that [the Veteran's] service connected PTSD has caused or aggravated his heart condition (coronary artery disease)."  In arriving at this conclusion, she began by noting that the most recent version of Cecil Textbook of Medicine, now called Goldman's Cecil Medicine, indicates that the accepted risk factors for cardiovascular diseases include hypertension, diabetes, smoking, obesity, family history, and dyslipidemia.  She recognized that a "list of less established risk factors includes psychological factors," but cautioned that "association does not prove causation, and that psychological factors are listed as being less established," and noted that symptoms of psychological stress were not reported at the time of his hospitalization for myocardial infarction in 1994.

Turning to The Harvard Heart Letter, the examiner observed that the cited article "relates that sudden heart conditions can cause PTSD," but that this is the converse of the Veteran's assertion.  To the extent that the article "postulate[s] that lack of physical activity or chronic activation of the fight or flight response may increase blood pressure or spur atherosclerosis," there were no "sound scientific studies that support this idea."  Another cited study considered the likelihood of coronary artery disease in veterans reporting symptoms of PTSD, but the examiner found "several limitations of this study," including that "the study used self-reported PTSD symptoms, tended to include less healthy respondents, few individuals met the criteria for PTSD, individuals who developed diabetes during the ten or more year study period were not excluded, and the effects of PTSD symptoms on the risk of [coronary artery disease] appear to be 'somewhat modest.'"

With regard to the November 1999 Science Daily article, she questioned the study's efficacy.  While electrocardiograms in veteran populations correlated with atrioventricular conduction defects and infarctions, the examiner drew attention to the fact that several of the well-established cardiac risk factors for coronary artery disease - hypertension, diabetes, family history, and hyperlipidemia - had been ignored, and "[a]ny study that does not control for these variables cannot be considered to show a definitive association between PTSD and coronary artery disease."

The examiner next considered an article by Joseph Boscarino, PhD, published in 2008 in "Psychometric Medicine," and referred to by the Veteran's representative in their May 2013 brief.  The article evaluated death due to heart disease in veterans with PTSD, and the examiner had "several considerable concerns regarding this article," including its use of the National Death Index-Plus rather than the medical records of those studied.  She pointed to this and other shortcomings recognized by the author in the text of the article, and stated that although "the article postulates possible pathophysiological mechanisms whereby PTSD could cause heart disease," studies reaching this same conclusion "must be replicated and the findings verified before scientific validity is assigned to them."

Lastly, the examiner reviewed the IDEA Fitness Journal article, "Sleep Deprivation: Cognitive Function and Health Consequences," which discussed sleep loss as it related to some medical conditions.  Again, she noted that the article did not "state that repeated and validated studies have proven a causative link between sleep loss and heart disease," and accurately observed that the Veteran's treatment history did not indicate that the Veteran experienced sleep loss due to PTSD.

In concluding that PTSD neither caused nor aggravated a heart disorder, the examiner reiterated her December 2010 opinion that the Veteran "has several of the well-established recognized major risk factors for coronary artery disease, including hyperlipidemia, significant diabetes mellitus, family history, hypertension, and smoking at the time of the [myocardial infarction]."  She also reiterated that at the time of the 1994 myocardial infarction, the Veteran was not exhibiting PTSD or other mental health symptoms - but rather had a history of "several of the well-established recognized major risk factors for coronary artery disease, including hyperlipidemia, significant diabetes mellitus, family history, hypertension, and smoking."

The examiner flatly rejected the notion that there was any causative or aggravating association between PTSD and coronary artery disease.  She noted that each of the "sources cited by the [V]eteran's representative have methodological and other flaws," and that psychological conditions are not recognized as major or established risk factors for cardiovascular disease by the American Heart Association; the American College of Cardiology; the Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure); or in Harrison's Principles of Internal Medicine.  While she recognized that some preliminary research in the area of mental health and cardiovascular disease had been done, she noted that "[i]t is premature to draw firm conclusions from [this] study about the relationship of combat and PTSD
to cardiovascular and other disorders."  Quoting "Physician-Diagnosed Medical Disorders in Relation to PTSD Symptoms in Older Male Military Veterans," Health Psychology 2000, Vol. 19, No. 1, 91-97.

The Board finds the opinion of the VA examiner, especially her 2013 addendum opinion, to be exceptionally probative in establishing that there is no medically recognizable connection between the Veteran's coronary artery disease, to include 1994 myocardial infarction, and service-connected PTSD.  Her opinion was reached with the benefit of review of the claims file, Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a thorough and contemporaneous medical examination is "one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"), is well-supported by the record and her own analysis, Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits), includes analysis of why opposing opinions are not persuasive, Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Board did not err in finding unfavorable medical opinions more probative because the unfavorable opinions discussed why the favorable opinions were not persuasive), and is predicated on an accurate factual understanding of the Veteran's medical history.

To the extent that the Veteran has stated his belief that his service-connected PTSD either caused or aggravated his cardiovascular disease, this is a complex medical determination well beyond the scope of his lay competence.  Layno v. Brown, 6 Vet. App. 465 (1994).  An opinion as to the cause of a heart disorder is a complex medical question requiring knowledge of the cardiovascular system and diseases of the heart and interpretation of diagnostic tests and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Indeed, as outlined by the VA examiner, there are many different risk factors for heart disease.  Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  Thus, the weight of the probative evidence leaves the Board to conclude the Veteran does not have a heart disorder which was incurred as a result of service, nor caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claim on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of treatment to the extent identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by physical VA examination in December 2010 and review of the claims file preformed in October 2013.  The Veteran has thus been provided a physical examination, his history has been taken down, and presented lay evidence has been considered.  In their reports, examiners laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in June 2013 the Board remanded the immediate issue for a VA examination addendum opinion regarding the underlying etiology of the claimed cardiac disorder.  Since that time, the sought opinion was provided in an October 2013 examination report.  Therefore, the Board finds that the RO substantially complied with the June 2013 remand directive, and has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for heart disease with myocardial infarction is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


